DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination 
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/25/22 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/25/22 has been entered.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 16, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US Pat. 5468999, hereinafter Lin) in view of Lacap et al., (US Pat. 8106516, hereinafter Lacap). 


Regarding claim 1, Lin discloses circuit substrate/CS (50 in Fig. 3; col. 5, lines 65-67), comprising:
a conventional insulation layer/IL (for example, see bottom tier of 50/52 in Fig. 3;  col. 6, lines 1-15); 
a metal layer ML (see exposed conductive pad layer 32 in Fig.3B; col. 4, line 61) disposed on a first/bottom surface of the IL; and
a first conductive area/pattern and a second conductive area/pattern (for example, see bond post/trace 20 at right side of 54 and conductive trace 18 at the farthest right respectively in Fig. 3; col. 4, line 50, col. 6, line 20s 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder ball 34 in Fig. 3; col. 4, line 62) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the circuit substrate touches the second solder pad (for example, see 34 and 18 at the farthest right respectively in Fig. 3);  
wherein the vertical projection of the soldering dot taken along the thickness direction of the circuit substrate also touches the first solder pad (for example, see 34 and 20 at right side of 54 respectively in Fig. 3); and 
wherein the first solder pad is electrically connected to the ML through a first through-hole/TH (see 20, 32 and 22 at the farthest right through top three tiers of 50 respectively in Fig. 3), the second solder pad is connected to the ML through a second TH (see 18, 32 and 22 at the farthest right through the bottom ties of 50/52 respectively in Fig. 3), the second TH is shorter in length than the first TH and is spaced apart there from
(Fig. 3).
Lin does not explicitly teach the first and the second conductive area/pattern being respective solder pad areas. 
Lacap teaches a CS/chip scale package wherein conductive traces/pad wiring line 
areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Lin and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lin, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second conductive areas/pattern as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Lin’s CS.  

Regarding claim 3, Lin and Lacap teach substantially the entire claimed structure as 
applied to claim 1 above, wherein Lin further teaches:
the second solder pad being further configured at a different position (for example, see 18 at the farthest left on second tier from bottom, the tier supporting a die 42 in Fig. 3); and  
the solder pads being conventional power supply input/output pads as required (see col. 7, liens 10-15) to provide the desired power/ground routing.
Such electrical power routing-solder pad configuration would obviously provide the first and the second solder pads being input and output power supply respectively, as required for the electrical routing.   

Regarding claims 16 and 22 respectively, Lin and Lacap teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches:
- a conventional second IL between the first and the second solder pads (see a top tier IL of 50 between 20 and 18 in Fig. 3; col. 6, lines 1-15); and 
- a TH positioned through the first insulation layer, the first soldering pad, and the second insulation layer, to transport current between the soldering dot and the second soldering pad (see 22 through 50/52/54, 20 and 18 respectively in Fig. 3).

Regarding claim 23, Lin and Lacap teach substantially the entire claimed structure as 
applied to claim 1 above, wherein Lin further teaches:
the second solder pad being further configured at a different position (for example, see 18 at the farthest left on second tier from bottom supporting a die 42 in Fig. 3); and  
the solder pads being conventional power supply input/output pads as required (see col. 7, liens 10-15) to provide the desired power/ground routing. Such electrical power routing-solder pad-soldering dot configuration would obviously provide the input/output pads being electrically connected to the respective first/second solder pads via respective THs, as required.   

Regarding claim 19, Lin discloses circuit substrate/CS (50 in Fig. 3; col. 5, lines 65-67), having a chip comprising:
a die (see 42 in Fig. 3; col. 6, line 15);
a conventional insulation layer/IL (for example, see bottom tier of 50/52 in Fig. 3; col. 6, lines 1-15); 
a metal layer ML (see exposed conductive pad layer 32 in Fig.3B; col. 4, line 61) disposed on a first/bottom surface of the IL; and
a first conductive area/pattern and a second conductive area/pattern (for example, see bond post/trace 20 at right side of 54 and conductive trace 18 at the farthest right respectively in Fig. 3; col. 4, line 50, col. 6, line 20s 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder ball 34 in Fig. 3; col. 4, line 62) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the circuit substrate touches the second solder pad (for example, see 34 and 18 at the farthest right respectively in Fig. 3);  
wherein the vertical projection of the soldering dot taken along the thickness direction of the circuit substrate also touches the first solder pad (for example, see 34 and 20 at right side of 54 respectively in Fig. 3); and 
wherein the first solder pad is connected to the ML through a first through-hole/TH (see 20 and 22 at the farthest right through top three tiers of 50 respectively in Fig. 3), the second solder pad is connected to the ML through a second TH (see 18 and 22 at the farthest right through the bottom ties of 50/52 respectively in Fig. 3), the second TH is shorter in length than the first TH and is spaced apart there from
(Fig. 3).
Lin does not explicitly teach the first and the second conductive area/pattern being respective solder pad areas. 
Lacap teaches a CS/chip scale package wherein conductive traces/pad wiring line 
areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Lin and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lin, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second conductive areas/pattern as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Lin’s CS.  

Regarding claim 20, Lin discloses an electronic device, comprising a conventional circuit board including a circuit substrate/CS, a chip/die (50 and 42 respectively in Fig. 3; col. 5, lines 65-67, col. 6, line 15), the CS comprising:
a conventional insulation layer/IL (for example, see bottom tier of 50/52 in Fig. 3;  col. 6, lines 1-15); 
a metal layer ML (see exposed conductive pad layer 32 in Fig.3B; col. 4, line 61) disposed on a first/bottom surface of the IL; and
a first conductive area/pattern and a second conductive area/pattern (for example, see bond post/trace 20 at right side of 54 and conductive trace 18 at the farthest right respectively in Fig. 3; col. 4, line 50, col. 6, line 20s 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder ball 34 in Fig. 3; col. 4, line 62) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the circuit substrate touches the second solder pad (for example, see 34 and 18 at the farthest right respectively in Fig. 3);  
wherein the vertical projection of the soldering dot taken along the thickness direction of the circuit substrate also touches the first solder pad (for example, see 34 and 20 at right side of 54 respectively in Fig. 3); and 
wherein the first solder pad is connected to the ML through a first through-hole/TH (see 20 and 22 at the farthest right through top three tiers of 50 respectively in Fig. 3), the second solder pad is connected to the ML through a second TH (see 18 and 22 at the farthest right through the bottom ties of 50/52 respectively in Fig. 3), the second TH is shorter in length than the first TH and is spaced apart there from
(Fig. 3).
Lin does not explicitly teach the first and the second conductive area/pattern being respective solder pad areas. 
Lacap teaches a CS/chip scale package wherein conductive traces/pad wiring line 
areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Lin and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lin, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second conductive areas/pattern as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Lin’s CS.  

3.	Claims 7, 8, 11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US Pat. 5468999, hereinafter Lin), Lacap et al., (US Pat. 8106516, hereinafter Lacap) and further in view of Chou et al., (US Pat. 5691568, hereinafter Chou). 

Regarding claims 7, 8, 11, 13 and 21, respectively Lin and Lacap teach substantially the entire claimed structure as applied to claim 1 above, except:
a) the first solder pad includes a first soldering sub-pad, a second soldering sub-pad, and a third soldering sub-pad, the first soldering sub-pad and the second soldering sub-pad are disposed on a first side and a second side of the second solder pad, respectively; and the third soldering sub-pad is disposed on a third side of the second solder pad, the third side being at an angle relative to the first side or the second side; 
b) the first solder pad further includes a fourth soldering sub-pad, the fourth soldering sub-pad is disposed on a fourth side of the second solder pad; and the third side and the fourth side of the second solder pad are opposite to each other.
c) a first projected area of the first solder pad on the metal layer encloses a second projected area of the second solder pad on the metal layer, both the first and the second projected areas are taken along the thickness direction of the circuit substrate
d) a second projected area of the second solder pad on the metal layer encloses a first projected area of the first solder pad on the metal layer, both the second and the first projected areas are taken along the thickness direction of the circuit substrate; and 
e) he first solder pad includes a first solder sub-pad and a second solder sub-pad separate from the first solder sub-pad, the first solder sub-pad is positioned at a first side of the second solder pad, the second solder sub-pad is positioned at a second side of the second solder pad, and the second side of the second solder pad is at an angle relative to the first side of the second solder pad.
	Chou teaches a CS comprising a plurality of solder pads including: 
 the solder pads comprising a plurality of sub-pads (sub-planes/segments) having a variety of shapes, sizes, dimensions and pattern configurations/arrangements providing the desired location and an angle/orientation with respect to first through fourth sides of the respective solder pads, as required (for example, see 524c divided into four sub-planes, 524 divided into two sub-planes in Fig. 6A; col. 11, lines 20-25, col. 13, line 35- col. 14, line 10) to improve the conductive layer/pad routing, electrical performance and to reduce ground bouncing and noise. 
Furthermore, the determination of parameters including dimensions (distances,
spacing/gap, length/width/area, thickness, etc.) bonding site/solder dot, solder pad, trace/line, chip/die, solder bump/ball, a total number and pitch/distance there between, positioning/location and shape/arrangement/orientation of the respective solder pads and their projected area on a ML or an underlying layer, etc., is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, conductive layer routing configuration, reduced bonding defects/stress and improved reliability. 
Lin, Lacap and Chou are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lin, because they are
 from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations a)-e), as taught by Chu, so that the electrical performance and the reliability can be improved and shorting defects can be reduced in Lacap and Lin’s CS. 	 
Response to Arguments
4.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 
in the argument.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811